Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki et al. (JP2009150808A hereinafter Yoshiyuki) and in further view of Graves et al. (US 20020033459 hereinafter Graves).
As to claim 1, Yoshiyuki teaches a droplet sensor ([0008] detecting dew condensation [0037]) comprising: 
an optical cover having an ellipsoid surface that is a portion of a spheroid (40 in FIG.5); 
a light source ([0036] optical fiber 42 and a laser diode) disposed at or in proximity to a first focal point (f1, [0037]) of the ellipsoid surface (FIG. 5) ; and
a light detector ([0036] PD and optical fiber 43) disposed at or in proximity to a second focal point (f2, [0037]) of the ellipsoid surface, 
wherein the ellipsoid surface includes an effective detection area configured to reflect light emitted by the light source toward the light detector, and an amount of light 
However, Yoshiyuki does not explicitly disclose the optical cover includes a space having a hemispherical surface, the space being centered at the second focal point and wherein the hemispherical surface includes a transmission scattering surface on a region that receives the light reflected by the effective detection area. 
Graves teaches the optical cover includes a space having a hemispherical surface, the space being centered at the light receiver (Figure 2, Since Yoshiyuki teaches PD being at the second focal point and Graves teaches the optical cover includes a space having a hemispherical surface and the space being centered around the PD, the combination of Yoshiyuki and Graves teaches the spaces being centered around the second focal point where the PD located of Yoshiyuki) and wherein the hemispherical surface includes a transmission scattering surface on a region that receives the light reflected by the effective detection area (Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Yoshiyuki by having the optical cover includes a space having a hemispherical surface, the space being centered at the second focal point and wherein the hemispherical surface includes a transmission scattering surface on a region that receives the light reflected by the effective detection area for the benefit including to provide guide lines for perfect position for the light receivers while provides equivalent path lengths in the space in every angle which ultimately reduce droplet position dependent signal strengths. 
As to claim 2, Yoshiyuki when modified by Graves teaches the droplet sensor as claimed in claim 1. 
However, Yoshiyuki does not explicitly disclose the transmission scattering surface includes a plurality of regions, each region of the plurality of regions having different surface roughness.
Graves teaches the transmission scattering surface includes a plurality of regions, each region of the plurality of regions having different surface roughness (Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Yoshiyuki by having the transmission scattering surface includes a plurality of regions, each region of the plurality of regions having different surface roughness for the benefit including using field regulators 50 have the effect of normalizing or otherwise controlling the intensity of emitted light as taught by Graves. 
As to claim 5, Yoshiyuki when modified by Graves teaches the droplet sensor as claimed in claim 1, wherein the.
However, Yoshiyuki does not explicitly disclose light detector is disposed at a position displaced from the second focal point along a major axis or a minor axis of the ellipsoid surface.
Graves teaches light detector is disposed at a position displaced from the second focal point along a major axis or a minor axis of the ellipsoid surface (Figure 2, 36 is disposed at a position displaced from the focal point).

As to claim 6, Yoshiyuki when modified by Graves teaches the droplet sensor as claimed in claim 1.
However, Yoshiyuki does not explicitly disclose hemispherical surface includes a transmission specular surface on a region other than the transmission scattering surface.
Graves teaches hemispherical surface includes a transmission specular surface on a region other than the transmission scattering surface (Figure 2, the hemispherical surface has solid angle of pi and it automatically covers angle ranges of specular and scattering angle and Figure 2 shows specular reflected beam on the receiver as a guiding line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Yoshiyuki by having hemispherical surface includes a transmission specular surface on a region other than the transmission scattering surface for the benefit including optimization of reflectance signal strength with high SNR. 
As to claim 7, Yoshiyuki when modified by Graves teaches the droplet sensor as claimed in claim 1. 
Yoshiyuki further teaches a shape of the optical cover is obtained by cutting the spheroid along a plane including a major axis of the spheroid. 
Examiner’s note: The process limitations “is obtained by cutting the spheroid along a plane including a major axis of the spheroid” in claim 7, do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113
Since Yoshiyuki’s shape could be obtained by the claimed process limitation, the examiner would think the final product of Yoshiyuki satisfies all the limitations of claim 7. 


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (KR 20150077595) teaches the optical cover includes a space having a hemispherical surface, the space being centered at LED (FIG. 4). 
Kawasaki et al. (WO 2019130844) teaches a droplet sensor with ellipsoid optical cover. 


 
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
As to claim 3, none of the prior art alone or in combination disclose or teach of each region of the plurality of regions has rotational symmetry about a major axis of the ellipsoid surface as a rotational axis.
Claim 4 is indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.



/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886